Citation Nr: 0101503	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-14 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.  

2.  Entitlement to service connection for a gunshot wound, to 
include a scar or superficial crease of the back.  



REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Richard Giannecchini, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  In July 2000, the veteran testified before 
the undersigned Acting Board Member during a Video Conference 
Hearing.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for a gunshot 
wound, to include a scar or crease of the back, will be 
discussed in the REMAND section of this decision.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD as a result of 
his service in Vietnam.  

2.  The record presents an approximate balance of positive 
and negative evidence as to whether the veteran was exposed 
to a stressor event in service sufficient to cause PTSD.  


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. § 1110 
(West Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
____ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)); 38 C.F.R. §§ 3.102, 3.304(f) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the veteran's service medical records does not 
reveal complaints or treatment for any type of psychiatric 
disorder or a gunshot wound.  

In August 1998, the veteran submitted to the RO a VA Form 21-
526 (Veteran's Application for Compensation or Pension) in 
which he claimed entitlement to service connection for PTSD.  
Along with his application, the veteran submitted a PTSD 
"stressor letter".  In the letter, the veteran documented 
his experiences in Vietnam, noting that he had served in 
Vietnam from March 1967 to March 1968 with D Battery, 71st 
Artillery, as a crewman on a Quad-50 (a mount consisting of 
four 50-caliber machine guns situated on a 21/2 ton truck or 
deuce-and-a-half).  He also noted serving as part of 
perimeter defense security at various fire bases and 
providing convoy escort security.  

With respect to stressors, the veteran reported firing at the 
enemy in support of military operations, being struck by a 
bullet (round) through the back of his flack jacket which 
creased or burnt his back, and running over a Vietnamese man 
while driving an Army truck.  He also reported seeing a 
number of dead Vietnamese, witnessing the execution of a 
South Vietnamese soldier who had reportedly deserted, and 
experiencing mortar, rocket, and small arms fire from enemy 
forces.  The veteran indicated that during the mortar 
attacks, he feared that he would be killed.  In addition to 
his stressor letter, the veteran also submitted supportive 
statements from family and friends, who reported that the 
veteran stayed to himself; exhibited extreme anger, 
frustration, and depression, and had been involved in 
polysubstance abuse.  

In that same month, August 1998, the veteran submitted a 
completed PTSD questionnaire.  In particular, the veteran 
reported that a friend had been killed in Vietnam and that he 
had accidentally run over a Vietnamese man with a truck.  

In October 1998, the RO received from the National Personnel 
Records Center (NPRC), a copy of the veteran's DA Form 20 
(Enlisted Qualification Record).  The veteran was noted to 
have participated in Vietnam Counteroffensive Phase II.  His 
occupational duties while in Vietnam had been automatic 
weapons crewman, assistant machine gunner, and machine 
gunner.  Furthermore, the veteran was noted to have received 
the Vietnam Campaign Medal and the Vietnam Service Medal.  

In December 1998, the RO received a medical report from J. D. 
C., Ph.D., dated in November 1998.  Dr. C. noted the 
veteran's reported service history in Vietnam.  In 
particular, the veteran had reported that he ran convoy 
escorts and performed perimeter defense on firebases.  He 
said that he operated Quad 50's, which would fire 2000 rounds 
a minute.  He stated that he had frequently come under small 
arms and mortar fire; that he returned fire when fired upon; 
and that he witnessed many individuals, including women and 
children, killed or wounded.  He reported that he was in 
Vietnam during the Tet Offensive and indicated that he lost 
two close friends from his battery in Vietnam while he was in 
another area.  He stated that he currently suffered from 
intrusive thoughts, flashbacks, and nightmares of these 
events.  Dr. C. reported that he had administered to the 
veteran a number of clinical tests, including the Minnesota 
Multi-Phasic Personality Inventory (MMPI-II) and the Post 
Traumatic Stress Diagnostic Scale (PDS).  Following further 
clinical evaluation, Dr. C. diagnosed the veteran with 
chronic PTSD.  He indicated that the veteran had extreme 
difficulty communicating and relating to others in a 
harmonious fashion and that he had a tendency to withdraw, 
become easily irritated, and lose control of his emotions.  

In March 1999, the veteran was medically examined for VA 
purposes.  The examiner noted the veteran's complaints of 
nightmares, increased anger, problems getting along with 
others, and difficulty holding jobs.  In particular, with 
respect to nightmares, the veteran recounted recurrent dreams 
associated with his running over a Vietnamese man while 
driving a truck, and soldiers with guns to the heads of 
Vietnamese civilians.  On clinical evaluation, the veteran 
appeared tense and apprehensive.  He changed positions 
frequently and related in a guarded and distant manner.  His 
mood was depressed and his affect flattened.  The examiner's 
impressions on Axis I were generalized anxiety disorder, 
mild; dysthymia, mild; and PTSD, mild.  His impression on 
Axis II was personality disorder not otherwise specified.  
The examiner stated that based upon the evidence of record 
and clinical evaluation, the veteran had symptoms that met 
the criteria for a diagnosis of mild PTSD.  

In July 1999, the RO received from the United States Armed 
Services Center for Research of Unit Records (USASCRUR) 
Operational Reports - Lessons Learned (OR-LL) for the 5th 
Battalion, 2nd Artillery, which was noted to be the higher 
headquarters of Battery D, 71st Artillery.  The period of 
these reports was from February to July 1967.  In addition, 
the RO received a Combat Operations After Action Report 
(COARR), which included reported combat activity in the area 
of the Phu Tho Racetrack.  Furthermore, the RO received 
extracts of OR-LL's from the 2nd Signal Group for the period 
from August 1967 to January 1968, which documented enemy 
attacks against Quan Loi.  

The OR-LL's for the 5th Battalion, 2nd Artillery, noted that 
elements of the battalion were used in perimeter security, 
convoy escort, road outposting, blocking forces or flank 
security, and direct fire support, as well as search and 
destroy missions.  It was noted that the unit used a deuce-
and-a-half, which included an M-55 mount with a Quad-50.  The 
OR-LL's reported on enemy action against various fire base 
perimeter defenses, including reports of automatic weapons 
fire, mortar rounds, and rocket-propelled grenades.  
Additionally, in the February to July 1967 reporting period, 
it was noted that the fire base at Quan Loi had come under 
attack from a company of Viet Cong, resulting in considerable 
U.S. casualties and significant equipment damage.  The OR-
LL's also noted that convoy vehicles were susceptible to 
hitting enemy land mines.  Furthermore, the report from the 
2nd Signal Group noted mortar rounds falling for 15 minutes 
at the firebase at Quan Loi during an unspecified date.  

Thereafter, in July 1999, the RO received treatment records 
from the VA Medical Center (VAMC) Little Rock, dated in April 
1999.  These records reflected diagnoses of PTSD.  The 
veteran was noted to have participated in various support and 
therapeutic groups.  

In September 1999, the veteran and his spouse testified 
before a Hearing Officer at the RO in Muskogee.  The veteran 
reiterated his previously reported history with respect to 
participating in perimeter defenses for various fire bases, 
conducting search and destroy missions, and providing convoy 
escorts.  The veteran also recounted accidentally running 
over a Vietnamese man with a truck, which resulted in the 
man's death.  In addition, the veteran stated that he was 
currently receiving treatment for PTSD and that he suffered 
from recurrent nightmares and flashbacks of his experiences 
in Vietnam.  The veteran's wife testified that the veteran 
had problems controlling his anger and startled easily.  With 
respect to his claimed gunshot wound, the veteran reiterated 
taking an incoming bullet, which tore out the bottom of his 
flak jacket and removed some of the veteran's skin from his 
back.  The veteran indicated that he was treated by the 
unit's medic, who placed a Band-Aid on the wound, and the 
veteran returned to his squad.  He testified that when he was 
being discharged, he did not say anything about the wound.  

In September 1999, the RO received treatment records from the 
VAMC Oklahoma City, dated from September 1998 to August 1999.  
These records reflected the veteran's treatment for such 
conditions as obesity, high cholesterol, and hypertension.  

In October 1999, the RO received medical records from the Vet 
Center, dated from October 1998 to March 1999.  These records 
noted the veteran's participation in group, and individual, 
counseling sessions.  He was said to be making application 
for the VAMC Little Rock PTSD program.  

In July 2000, the veteran testified before the undersigned 
Acting Board Member during a Video Conference Hearing.  The 
veteran reported having come under periodic small weapons and 
mortar fire while assigned as perimeter security at the fire 
bases at Quan Loi and An Loc.  While at these bases, he 
reported his duty was as a gunner on the Quad-50, assisting 
in fire base perimeter security.  The veteran also indicated 
that he took part in patrols and search and destroy missions 
while temporarily assigned to Tan Son Nhut.  The veteran, to 
the best of his knowledge, reported that his unit had been 
assigned to An Loc in May 1967, to Quan Loi in July 1967, and 
to Tan Son Nhut in mid-January 1968.  

In addition, the veteran reported that he currently was 
suffering from nightmares a few times a week, had problems 
with sleeping and anger control, and had difficulty holding 
down jobs.  With respect to his gunshot wound, the veteran 
reported that a bullet had grazed his back and that he had 
been treated by infantry medics, but had not been 
hospitalized.  He indicated that he had not been awarded a 
Purple Heart, and that a VA X-ray technician had identified 
the wound site as having a scar.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  However, "[a] determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has recently been reiterated by the United 
States Court of Appeals for the Federal Circuit, which stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of 
disability and the determination of medical etiology, require 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  

The veteran initiated his claim for service connection for 
PTSD in August 1998.  The applicable regulation provides in 
pertinent part as follows:  

Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this 
chapter; a link, established by medical evidence, 
between current symptoms and an in-service 
stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of 
the claimed in-service stressor.  

38 C.F.R. § 3.304(f).  

If a claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991), motion for reconsideration 
denied, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. 
App. 614 (1992).  In short, whether the evidence establishes 
the occurrence of stressors is a question of fact for 
adjudicators; whether any stressors that occurred are of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

The Board must now review the veteran's claim on its merits 
and account for the evidence that it finds to be persuasive 
and unpersuasive and provide reasoned analysis for rejecting 
evidence submitted by or on behalf of the claimant.  
Initially, the Board finds that the evidence demonstrates 
that the veteran served in Vietnam.  The veteran has also 
recounted several stressful events during his tour of duty in 
Vietnam.  Finally, both private and VA medical personnel have 
diagnosed the veteran with PTSD due to his experiences during 
service in Vietnam.  

The Board notes that the record shows that the veteran was 
not awarded the Purple Heart Medal, the Combat Infantryman 
Badge, or a similar combat citation.  However, he has related 
several stressful events in Vietnam, and the records provided 
by USASCRUR, particularly OR-LL's submitted by 5th Battalion, 
2nd Artillery, the higher headquarters of Battery D, 71st 
Artillery, tend to support, to some degree, the events he 
described.  In this respect, the veteran has reported being a 
gunner on a Quad-50, which involved firing at the enemy and 
receiving fire.  In addition, the veteran reported that he 
experienced incoming mortar and rocket fire while assigned to 
various fire bases.  Operational reports show that fire bases 
came under enemy attack with mortars, rockets, and 
concentrated groups of enemy insurgents, resulting in 
casualties and equipment damage.  Thus, although it would be 
impossible to determine the veteran's exact location during 
the events in question, the historical military records 
support a finding that the veteran was, at a minimum, 
stationed in an area that was close to, and closely 
supporting, combat operations.  It is not necessary that the 
claimant corroborate every detail of his personal 
participation in the stressful events alleged; it is 
sufficient if independent evidence of stressful events 
implies his exposure to them.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).  

Additionally, the record on appeal reflects diagnoses of PTSD 
by both a VA examiner and a private psychologist.  
Complicating this matter, however, is the fact that there are 
a number of other diagnoses indicating mental disorders, such 
as dysthymia, generalized anxiety disorder, and major 
depression, as well as mixed substance abuse in remission.  
It is clear that the RO has made a laudable effort to develop 
the record as fully as possible, and the remaining task is to 
determine whether the record supports a conclusion that PTSD 
exists and is related to service.  

The Court of Appeals for Veterans Claims noted in Cohen v. 
Brown, 10 Vet. App. 128 (1997), that what constituted a 
stressor adequate to support a diagnosis of PTSD had become 
more subjective under the 4th edition of the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV).  DSM-IV, the 
Court said, provides two requirements as to the sufficiency 
of a stressor:  (1) A person must have been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of oneself or others; and (2) the 
person's response must have involved intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. at 
141.  

In a case such as this, the Board must depend upon medical 
professionals to confirm whether PTSD is a viable diagnosis 
in view of all of the veteran's other problems.  As the Court 
held in Cohen v. Brown, VA is bound by a physician's opinion 
as to whether the stressors in a given case are sufficient to 
support a diagnosis of PTSD under DSM-IV:  

[A] clear (that is, unequivocal) PTSD diagnosis 
by a mental-health professional must be presumed 
(unless evidence shows to the contrary) to have 
been made in accordance with the applicable DSM 
criteria as to both the adequacy of the 
symptomatology and the sufficiency of the 
stressor.  Mental health professionals are 
experts and are presumed to know the DSM 
requirements applicable to their practice and to 
have taken them into account in providing a PTSD 
diagnosis. . . .

In view of the subjective nature of the DSM-IV 
criteria for assessing the sufficiency of a PTSD 
stressor, the question of the sufficiency of the 
asserted stressors, in terms of DSM-IV's two 
requirements, is a medical question requiring 
examination and assessment of the veteran by a 
mental-health professional.  See West (Carleton) 
v. Brown, 7 Vet. App. 70, 79 (1994) (noting that 
"a significant diagnostic feature of PTSD 
requires that the sufficiency of the stressor be 
clinically established").  

Cohen v. Brown, 10 Vet. App. at 140-42 (emphasis by the 
Court).  

When, after consideration of all the evidence, a reasonable 
doubt arises regarding a determinative issue, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  Having reviewed the evidence in this case, the Board 
concludes that its unique facts warrant the application of 
the reasonable doubt doctrine.  The undersigned Acting Board 
Member found the veteran's recent testimony regarding his 
combat service in Vietnam essentially credible.  According 
him the benefit of the doubt, the Board finds that the 
veteran's claimed stressors actually occurred.  Finally, as 
discussed above, it is clearly shown that the veteran has 
been diagnosed with PTSD as a result of stressors that he 
experienced while serving on active duty in Vietnam.  
Accordingly, service connection for PTSD is warranted.  See 
38 C.F.R. § 3.304(f).  


ORDER

Service connection for PTSD is granted.  


REMAND

As noted above, the veteran has contended that he suffers 
from a residual scar above the right buttock toward the small 
of the back as a result of a bullet that struck his flack 
jacket in Vietnam.  The veteran reported that at the time, 
the wound was treated by medics in the field and that no 
notation of the reported treatment was made in the veteran's 
service medical records.  A review of the veteran's service 
medical records does not show treatment for a gunshot wound 
or scar.  

It does not appear the RO has made a determination as to 
whether the veteran had "engaged in combat with the enemy," 
nor did the RO discuss the applicability of 38 U.S.C.A. § 
1154(b) (West 1991); see also 38 C.F.R. § 3.304(d) (2000).  
Under those provisions, VA is required to accept as 
sufficient proof of service connection satisfactory lay or 
other evidence, with respect to an injury or disease claimed 
to have been incurred during combat, even in the absence of 
official records to corroborate incurrence of the claimed 
injury or disease, provided that the evidence is consistent 
with the circumstances, conditions, or hardships of such 
service; every reasonable doubt is to be resolved in favor of 
the veteran.  

The Court has held that the provisions of 38 U.S.C.A. § 
1154(b) necessarily focus upon past combat service and, for 
this reason, it does not constitute a substitute for the 
existence of a disability and a connection between the 
veteran's service and the disability.  Kessel v. West, 13 
Vet. App. 9, 17 (1999).  

In this instance, the historical military records support a 
finding that the veteran was, at a minimum, stationed in an 
area that was close to, and closely supporting, combat 
operations.  As personnel records document his service as a 
machine gunner, and as the Board found his testimony 
describing his combat service credible, the Board finds that 
the veteran engaged in combat with the enemy.  Given this 
finding, the Board concludes that 38 U.S.C.A. § 1154(b) is 
applicable and therefore accepts the veteran's lay testimony 
as to the incurrence of his superficial wound above his right 
buttock.  

The Board observes that until very recently, the RO and the 
Board were required by law to assess every claim, before 
considering it on the merits under substantive law, to 
determine whether it was well grounded under 38 U.S.C.A. § 
5107(a) (West 1991).  A claimant seeking benefits under a law 
administered by the Secretary of Veterans Affairs had the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim was well 
grounded.  If that burden was met, VA had the duty to assist 
the claimant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Lathan v. Brown, 7 Vet. App. 359, 365-67 (1995).  
If the burden was not met, the duty to assist pursuant to 
section 5107(a) did not attach.  Anderson v. Brown, 9 Vet. 
App. 542, 546 (1996).  Indeed, if the claim was not well 
grounded, the Board was without jurisdiction to adjudicate 
it.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in this 
process, but the legislation that now governs cases such as 
this is the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096.  The aforementioned 
statute, which became effective on November 9, 2000, contains 
a number of new provisions pertaining to claims development 
procedures, including assistance to be provided to claimants 
by the RO, notification as to evidentiary requirements, and 
the obtaining of medical examinations and opinions to attempt 
to establish service connection.  

The Board notes that no medical evaluation has been conducted 
to assess whether a scar site actually exists, that is to 
say, whether the veteran currently manifests any 
ascertainable residuals of his wound.  Of significance in 
this matter, however, is language in the new statute (VCAA), 
which provides:  

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and  

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but  

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified as amended at 38 U.S.C.A. § 5103A(d)).  

Thus, in keeping with the provisions as set out in the VCAA, 
to include the duty to assist under section 5103A(d), the 
Board believes that the RO should schedule the veteran for a 
VA examination so that a clinical evaluation of the reported 
scar site can be made.  Furthermore, the examiner should make 
a determination as to whether the scar site, if found, is 
typical of the type of scar associated with a gunshot wound 
and whether it is related to service.  

In view of the foregoing, the veteran's remaining claim for 
service connection is REMANDED to the RO for the following 
action:  

1.  The veteran should be afforded a VA 
examination to evaluate the nature and 
extent, if any, of a scar above the right 
buttock.  Before evaluating the veteran, 
the examiner should review the claims 
folder, including a copy of this Remand 
and any evidence added to the record.  
The examiner's report should fully set 
forth all current complaints, pertinent 
clinical findings, and diagnoses.  In 
particular, the examiner should describe 
any scar found to be present and state 
whether any scar found is typical of the 
type of scar associated with a gunshot 
wound.  Furthermore, the examiner should 
offer an opinion, if possible, as to 
whether it is at least as likely as not 
(50 percent probability) that the 
veteran's scar is related to service or 
to any incident of service origin.  All 
opinions expressed should be supported by 
a complete rationale.  

2.  Following completion of the 
development requested herein, and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claim.  If the action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished a supplemental statement of the 
case concerning all evidence added to the 
record since the last supplemental 
statement of the case.  Thereafter, the 
veteran and his representative should be 
given an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

